     Case 2:18-bk-20151-ER         Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37           Desc
                                     Main Document    Page 1 of 42


     Craig G. Margulies (State Bar No. 185925)
1    Craig@MarguliesFaithLaw.com
     MARGULIES FAITH LLP
2    16030 Ventura Blvd., Suite 470
     Encino, CA 91436
3    Telephone: (818) 705-2777
     Facsimile: (818) 705-3777
4
     Counsel for Hooper Healthcare Consulting LLC
5
                               UNITED STATES BANKRUPTCY COURT
6                               CENTRAL DISTRICT OF CALIFORNIA
7                                       LOS ANGELES DIVISION
8                                                            LEAD CASE NO.: 2:18-bk-20151-ER
9     In re:                                                 CHAPTER: 11

10    VERITY HEALTH SYSTEM OF                                JOINTLY ADMINISTERED WITH:
                                                             CASE NO.: 2:18-bk-20162-ER
11    CALIFORNIA, INC., et al.,                              CASE NO.: 2:18-bk-20163-ER
                                                             CASE NO.: 2:18-bk-20164-ER
12                 Debtors and Debtors In Possession.        CASE NO.: 2:18-bk-20165-ER
                                                             CASE NO.: 2:18-bk-20167-ER
13                                                           CASE NO.: 2:18-bk-20168-ER
         Affects All Debtors                                 CASE NO.: 2:18-bk-20169-ER
14       Affects Verity Health System of California, Inc.    CASE NO.: 2:18-bk-20171-ER
         Affects O’Connor Hospital                           CASE NO.: 2:18-bk-20172-ER
15       Affects Saint Louise Regional Hospital              CASE NO.: 2:18-bk-20173-ER
         Affects St. Francis Medical Center                  CASE NO.: 2:18-bk-20175-ER
16       Affects St. Vincent Medical Center                  CASE NO.: 2:18-bk-20176-ER
         Affects Seton Medical Center                        CASE NO.: 2:18-bk-20178-ER
17       Affects O’Connor Hospital Foundation                CASE NO.: 2:18-bk-20179-ER
         Affects Saint Louise Regional Hospital              CASE NO.: 2:18-bk-20180-ER
18    Foundation                                             CASE NO.: 2:18-bk-20181-ER
         Affects St. Francis Medical Center of Lynwood
19    Foundation                                             OPPOSITION TO THE DEBTORS’ MOTION
20       Affects St. Vincent Foundation
                                                             FOR THE ENTRY OF (I) AN ORDER (1)
         Affects St. Vincent Dialysis Center, Inc.
         Affects Seton Medical Center Foundation             APPROVING FORM OF ASSET PURCHASE
21                                                           AGREEMENT…[DKT. NO. 1279], AND
         Affects Verity Business Services
22       Affects Verity Medical Foundation                   RESERVATION OF RIGHTS;
         Affects Verity Holdings, LLC                        DECLARATION OF BRYAN HOOPER
23       Affects De Paul Ventures, LLC
         Affects De Paul Ventures – San Jose ASC, LLC        Hearing:
24                                                           Date: February 6, 2019
                        Debtors and Debtors In Possession.
25                                                           Time: 10:00 a.m.
                                                             Place: Courtroom 1568
26                                                                  255 East Temple Street
                                                                    Los Angeles, CA 90012
27

28
     Case 2:18-bk-20151-ER         Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                  Desc
                                     Main Document    Page 2 of 42



1            Hooper Healthcare Consulting LLC (“Hooper”) hereby submits its opposition to the Motion for
2    the Entry of (I) an Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse Bidder
3    and for Prospective Overbidders; (2) Approving Auction Sale Format, Bidding Procedures and
4    Stalking Horse Bid Protections; (3) Approving Form of Notice To Be Provided To Interested Parties;

5    (4) Scheduling a Court Hearing To Consider Approval of the Sale To the Highest Bidder; and (5)

6    Approving Procedures Related To the Assumption of Certain Executory Contracts and Unexpired

7    Leases; and (II) an Order (A) Authorizing the Sale of Property Free and Clear of all Claims, Liens and

8    Encumbrances (Dkt. 1279, the “Motion”) filed by Debtor Verity Health System of California, Inc.

9    (“Verity”) and its affiliated debtors and debtors in possession (collectively, the “Debtors”) in the above-

10   captioned jointly administered cases (the “Bankruptcy Cases”), and states the following:

11                                                         I.

12                                              BACKGROUND FACTS

13       A. The Executory Contract Between Verity and Hooper

14           California established a Medi-Cal Hospital Quality Assurance Fee (“QAF”) Program in 2008

15   wherein private acute care hospitals are assessed fees that collectively are used to draw down matching

16   federal Medicaid funds. After a 24% rake-off of the net benefit by the State of California (the “State”),

17   the balance is paid out to hospitals as supplemental Medi-Cal funds. For the most recently completed

18   2017-18 State fiscal year, total net funding to hospitals will equal $4.5 billion dollars. Verity is slated

19   to collect $102.3 million of that total.

20           Verity originally engaged Hooper in 2010 with the dual tasks of (1) monitoring the development

21   and implementation of each year’s QAF program to ensure accurate and complete implementation of

22   fees collected and payments made for Verity and (2) identifying and implementing strategies to secure

23   enhanced net funding for Verity. The engagement has been extended to cover the QAF V program

24   through June 30, 2019 pursuant to that certain Consulting Agreement dated December 1, 2015 (as

25   amended on July 26, 2018, the “Hooper Contract”).

26           During the current QAF V program extension, the implementation of action plans proposed by

27   Hooper and approved by Verity resulted in a net Verity funding gain (solely due to the Hooper

28

                                                           1
     Case 2:18-bk-20151-ER        Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                  Desc
                                    Main Document    Page 3 of 42



1    consulting services) of $16.4 million for the two and a half year program extension. In addition, the
2    scope of the Hooper Contract was expanded through amendment to include specific support for the
3    implementation of the Directed Payment process under QAF, which is detailed below.
4           At the fundamental level, the specific services provided by Hooper include a detailed and
5    thorough review of the data upon which fee assessment will be made to determine accuracy with
6    respect to the imposition of fees based upon that data. The data reviewed is derived, in large part, from
7    hospital submitted financial reports that previously have not been reviewed. Hooper also evaluates a
8    number of other factors that determine how hospital fees are assessed related to the categorization of
9    each Verity hospital based upon location and type of services offered. The Hooper Contract also
10   specifies the tasks Hooper will undertake to assess the accuracy of the data upon which the State
11   calculates the ten different supplemental payment streams of funding encompassed in the QAF fee
12   modeling. The QAF program relies on numerous distinct data sources, each of which are critical to
13   ensuring an accurate and equitable distribution of funds for Verity hospitals.
14          Hooper’s engagement also involves the periodic review of systems and reports to identify
15   adjustments that could be implemented to enhance net funding levels for Verity. Among the most
16   recent successful efforts by Hooper have been the correction of State data to include a more accurate
17   identification of newborn patient days payable under the program and an improved methodology to pay
18   for mental health services for Medi-Cal beneficiaries enrolled in Medi-Cal health plans. This effort on
19   the part of Hooper resulted in an additional $16.4 million in payments for Verity hospitals over the
20   current 2.5 year QAF V program, which expires in June 2019.
21          Further, a recent amendment to the Hooper Contract expanded Hooper’s services to include
22   leading the Verity hospitals’ reconciliation and validation of the patient days reported by the State vis-
23   à-vis the health plans for making a new category of payments, called “Directed Payments,” for
24   beneficiaries enrolled in health plans. Statewide, the Directed Payments are valued at $2 billion
25   annually. Initial models suggest that the Verity hospitals should expect $85 million in funding
26   annually, however the payments are subject to the data verification process, which is currently
27   coordinated and led by Hooper on a monthly basis. Initial data from the State has shown significant
28

                                                          2
     Case 2:18-bk-20151-ER           Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                   Desc
                                       Main Document    Page 4 of 42



1    deficiencies, which are actively being addressed by Hooper, in coordination with Verity. This is a very
2    fast-moving process that requires immediate attention to avoid losing significant QAF revenue. While
3    still in the midst of the review and correction process, it is estimated that failure to employ a
4    comprehensive review process could have resulted in underpayments of approximately $10-15 million
5    per year to Verity hospitals.
6             Hooper is uniquely positioned to provide QAF support for State hospitals like Verity due to its
7    extensive experience in the design and implementation of the QAF program. As advisors to the major
8    organization representing the interests of private safety net hospitals that participate in the QAF,
9    Hooper participates in all statewide workgroups overseeing the administration of the program, thereby
10   enabling Hooper to not only provide invaluable analysis, modeling and forecasting but also precise
11   support for individual hospital participation. Given the amount of funding at stake, the unique services
12   and expertise provided by Hooper are and have been critical for Verity.
13            Pursuant to the Hooper Contract, Hooper is compensated for its on-going services with respect
14   to the QAF V program by (i) a monthly consulting fee of $9,400 per month, plus (ii) compensation
15   equal to 3% of Verity’s net benefit from the QAF V program, up to a fiscal year maximum of $500,000
16   (the “Net Benefit Compensation”), upon completion of the QAF V period (in or about June 2019).
17   Thus, as a result of Hooper’s continued post-petition services and the estimated monetary net benefit to
18   be received by Verity under the QAF V program in 2019, Hooper and Verity agree that Hooper is
19   entitled to the Net Benefit Compensation payment at the time the QAF V payment(s) is(are) received
20   by Verity.1
21         B. The Proposed Sale
22            On January 1, 2019, the Debtors filed the Motion, seeking orders approving bidding procedures
23   and the sale (the “Sale”) of substantially all of the assets of St. Francis Medical Center, St. Vincent
24   Medical Center, St. Vincent Dialysis Center and Seton Medical Center to Strategic Global
25   Management, Inc. (the “Buyer”), pursuant to an Asset Purchase Agreement (the “APA”) dated January
26   8, 2019 (the “Signing Date”). The APA provides that the Sale will close within 10 business days of
27   1
         QAF VI services are not yet contracted for by and between Hooper and Verity.
28

                                                           3
     Case 2:18-bk-20151-ER        Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                 Desc
                                    Main Document    Page 5 of 42



1    satisfaction or waiver of certain conditions precedent, including obtaining approval for the Sale from
2    the California Attorney General’s office (the “Closing Date,” see APA, § 1.3).
3                                                        II.
4                                                 OPPOSITION
5           The Motion and the Debtors’ proposed sale procedures leave questions unanswered and raise
6    certain issues with respect to the treatment of the Hooper Contract and the payment of the Net Benefit
7    Compensation that will become due and owing to Hooper upon receipt of the Debtors’ QAF V program
8    payment.
9           A. Treatment of the Net Benefit Compensation Payment
10          The APA does not specifically describe the Net Benefit Compensation due to Hooper under the
11   QAF V program or identify it as a “fee” to be paid, either by the Debtors or by the Buyer. Specifically,
12   the APA states that the Debtors shall be entitled to keep all QAF IV and QAF V payments received
13   prior to the Closing Date (APA § 1.1(d)) and shall timely pay any “fees” that are or become due and
14   payable under QAF VI and V prior to the Closing Date (APA §§ 1.1(d) and 4.6(i)). This obligation to
15   pay the “fees” owing under QAF is subject to the Debtors' authorization to use cash collateral pursuant
16   to its budget beginning February 21, 2019 (APA § 4.6(i)).2 If, on the Closing Date, it is calculated that
17   the Debtors received more QAF IV and V payments than fees due and payable under such programs,
18   the Buyer will receive a credit for the excess amount the Debtors received at Closing. If the Debtors
19   paid more fees under QAF IV and QAF V than payments received, the Buyer will add the difference to
20   the cash price and reimburse the Debtors. (APA § 1.1(d)).
21          If, on the other hand, the QAF V program payment is received after the Closing Date, the funds
22   go to the Buyer (APA § 1.7(z)), and the Buyer is obligated to pay, as an assumed obligation, "any
23   liabilities or obligations associated with Sellers’ Medicare and Medi-Cal provider agreements, but only
24   to the extent assumed by [Buyer], and any Medi-Cal liabilities or obligations needed to support ongoing
25   Hospital Quality Assurance Fee Program payments" (APA § 1.9(j)).
26
     2
27     Hooper has not seen a copy of the 2/21/19 budget and has request that the Debtors provide a copy for
     review.
28

                                                          4
     Case 2:18-bk-20151-ER        Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                Desc
                                    Main Document    Page 6 of 42



1           Under any circumstances, the Debtor is receiving the benefit of the QAF IV and V funds (either
2    through the actual funds being received by the Debtor, or alternatively, a higher purchase price to be
3    paid by the Buyer if Buyer receives the funds), and, in particular, due to the continued consulting
4    services provided by Hooper to assure the funding.
5           The question is, what are the Debtors considering a “fee” owing under the QAF V program,
6    and, more specifically, is it the Debtors' position that such fees include the Net Benefit Compensation
7    owing to Hooper under its contract? Similarly, it is not clear from the APA if the Debtors and/or the
8    Buyer consider Hooper's 3% Net Benefit Compensation and/or ongoing fees for services under the
9    Hooper Contract to be a “liabilit[y] or obligation[] needed to support ongoing [QAF] program
10   payments” and, thus, an assumed obligation of the Buyer under § 1.9(j) of the APA.
11          Hooper contends that its fees are necessary and payable fees under the Debtors' QAF V program
12   upon receipt of the QAF V payment, either as a fee due by the Debtors or as an assumed obligation of
13   the Buyer (if after the Closing Date). Hooper requires assurance that the Debtors are bound to pay
14   Hooper its Net Benefit Compensation if the QAF V payment is received before the Closing
15   Date. Alternatively, if the QAF V program payment is received after the Closing Date, Hooper
16   requires assurance that the Buyer acknowledges Hooper’s Net Benefit Compensation as an assumed
17   obligation, or that the Buyer intends to assume Hooper’s contract in its entirety (including the Net
18   Benefit Compensation obligation). Absent the assurance that the Debtors and Buyer are accounting for
19   Hooper’s Net Benefit Compensation as a QAF V fee to be treated as part of the Sale, the Debtors will
20   receive a huge benefit – millions of dollars in QAF V payments – as a direct result of the ongoing and
21   substantial services provided by Hooper post-petition (at the Debtors’ request and in reliance on the
22   Debtors’ representations regarding payment) without honoring their administrative expense obligations
23   to Hooper under the Hooper Contract.
24          B. The Assumption or Rejection of the Hooper Contract
25          In addition to the unclear treatment in the Motion of Hooper’s Net Benefit Compensation due
26   under the QAF V program, the Motion and the APA lack specificity regarding the timing of the notice
27   of any assumption or rejection of executory contracts and leases and the ability to object.
28

                                                          5
     Case 2:18-bk-20151-ER        Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                    Desc
                                    Main Document    Page 7 of 42



1           The APA states that the Buyer shall have until seven (7) days prior to the auction to identify the
2    contracts and leases it intends to assume (APA § 1.11(a)). The Motion states that the Debtors propose
3    to conduct the auction on April 8-9, 2019, making the deadline for the Buyer to identify the contracts
4    and leases it intends to assume as April 1-2. With a proposed Sale hearing date of April 17, 2019, and
5    corresponding opposition date under the Local Rules of April 3, parties potentially will be left with
6    only 1 or 2 days’ notice to timely file an opposition to the Sale and the assumption and assignment (or
7    rejection) of contracts. This timing is prejudicial to interested parties, including to Hooper.
8           The Motion references an Exhibit 4 to the proposed order on the bid procedures that will set
9    forth the date of the cure notice and assumption objection deadline, but the Debtors have not filed a
10   copy of the bid procedures order or its Exhibit 4. Further, the Motion does not explain how the
11   Debtors’ proposed cure notice and assumption objection timing – even if well-before April 1 – would
12   play out on a practical basis, given the Buyer’s April 1 deadline to identify those contracts it intends to
13   assume. Thus, the Motion currently appears to provide an inadequate notice and objection period with
14   respect to assumption or rejection of executory contracts and leases in connection with the Sale.
15                                                       III.
16                                                CONCLUSION
17          Verity has acknowledged the extremely beneficial services performed by Hooper and expressly
18   requested that Hooper continue to provide its services under the Hooper Contract post-petition. Verity
19   also has committed, in writing, to make all post-petition payments due to Hooper under the Hooper
20   Contract, upon which commitment Hooper has relied in continuing to provide its valuable post-petition
21   services. Despite these facts, however, Verity has refused to assure Hooper that the Hooper Contract
22   would be assumed and assigned to the Buyer under the APA or that the Net Benefit Compensation for
23   the QAF V program is an obligation to be paid by Verity prior to the closing of the Sale or assumed and
24   paid by the Buyer post-closing.
25          For the foregoing reasons, Hooper opposes the Motion, absent further clarification and
26   commitment by the Debtors (and the Buyer) with respect to Hooper’s Net Benefit Compensation and
27   the assumption or rejection of executory contracts under the APA. In addition, Hooper reserves all
28

                                                           6
     Case 2:18-bk-20151-ER        Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                 Desc
                                    Main Document    Page 8 of 42



1    rights, claims and objections it may have with respect to (a) the proposed Sale, (b) its executory
2    contracts with the Debtors and (c) the prepetition and post-petition administrative claim held against the
3    Debtors’ estates.
4    Dated: January 28, 2019                       MARGULIES FAITH LLP
5
                                                   By:   /s/ Craig G. Margulies
6                                                        Craig G. Margulies
                                                   Counsel for Hooper Healthcare Consulting LLC
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          7
     Case 2:18-bk-20151-ER         Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                 Desc
                                     Main Document    Page 9 of 42



1                                    DECLARATION OF BRYAN HOOPER
2    I, Bryan Hooper, declare as follows:
3            1.      I am an individual and the Managing Member of Hooper Healthcare Consulting LLC
4    (“Hooper”), a creditor in the jointly-administered chapter 11 cases of Verity Health System of
5    California, Inc. (“Verity”) and related debtors. Each of the facts contained in this declaration is based
6    upon my personal knowledge and, if called as a witness, I could and would competently testify thereto.
7            2.      I make this declaration in support of the Opposition to the Motion for the Entry of (I) an
8    Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse Bidder and for Prospective
9    Overbidders; (2) Approving Auction Sale Format, Bidding Procedures and Stalking Horse Bid
10   Protections; (3) Approving Form of Notice To Be Provided To Interested Parties; (4) Scheduling a
11   Court Hearing To Consider Approval of the Sale To the Highest Bidder; and (5) Approving Procedures
12   Related To the Assumption of Certain Executory Contracts and Unexpired Leases; and (II) an Order (A)
13   Authorizing the Sale of Property Free and Clear of all Claims, Liens and Encumbrances (the “Motion”).
14   Capitalized terms used in this Declaration, but not defined, shall have the same meanings stated in the
15   Opposition.
16           The Executory Contract Between Verity and Hooper
17           3.      California established a Medi-Cal Hospital Quality Assurance Fee (“QAF”) Program in
18   2008 wherein private acute care hospitals are assessed fees that collectively are used to draw down
19   matching federal Medicaid funds. After a 24% rake-off of the net benefit by the State of California (the
20   “State”), the balance is paid out to hospitals as supplemental Medi-Cal funds. For the most recently
21   completed 2017-18 State fiscal year, total net funding to hospitals will equal $4.5 billion dollars.
22   Verity is slated to collect $102.3 million of that total.
23           4.      Verity originally engaged Hooper in 2010 with the dual tasks of (1) monitoring the
24   development and implementation of each year’s QAF program to ensure accurate and complete
25   implementation of fees collected and payments made for Verity and (2) identifying and implementing
26   strategies to secure enhanced net funding for Verity. The engagement has been extended to cover the
27   QAF V program through June 30, 2019 pursuant to that certain Consulting Agreement dated December
28

                                                            8
     Case 2:18-bk-20151-ER        Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                 Desc
                                   Main Document    Page 10 of 42



1    1, 2015 (as amended on July 26, 2018, the “Hooper Contract”). Attached hereto as Exhibit A is a true
2    and correct copy of the Hooper Contract, as amended.
3           5.      During the current QAF V program extension, the implementation of action plans
4    proposed by Hooper and approved by Verity resulted in a net Verity funding gain (solely due to the
5    Hooper consulting services) of $16.4 million for the two and a half year program extension.
6           6.      The scope of the Hooper Contract was expanded through amendment to include specific
7    support for the implementation of the Directed Payment process under QAF V.
8           7.      At the fundamental level, the specific services provided by Hooper include a detailed
9    and thorough review of the data upon which fee assessment will be made to determine accuracy with
10   respect to the imposition of fees based upon that data. The data reviewed is derived, in large part, from
11   hospital submitted financial reports that previously have not been reviewed. Hooper also evaluates a
12   number of other factors that determine how hospital fees are assessed related to the categorization of
13   each Verity hospital based upon location and type of services offered.
14          8.      The Hooper Contract also specifies the tasks Hooper will undertake to assess the
15   accuracy of the date upon which the State calculates the ten different supplemental payment streams of
16   funding encompassed in the QAF fee modeling. The QAF program relies on numerous distinct data
17   sources, each of which are critical to ensuring an accurate and equitable distribution of funds for Verity
18   hospitals.
19          9.      Hooper’s engagement also involves the periodic review of systems and reports to
20   identify adjustments that could be implemented to enhance net funding levels for Verity. Among the
21   most recent successful efforts by Hooper have been the correction of State data to include a more
22   accurate identification of newborn patient days payable under the program and an improved
23   methodology to pay for mental health services for Medi-Cal beneficiaries enrolled in Medi-Cal health
24   plans. This effort on the part of Hooper resulted in an additional $16.4 million in payments for Verity
25   hospitals over the current 2.5 year QAF V program, which expires in June 2019.
26          10.     Further, a recent amendment to the Hooper Contract expanded Hooper’s services to
27   include leading the Verity hospitals’ reconciliation and validation of the patient days reported by the
28

                                                          9
     Case 2:18-bk-20151-ER           Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                   Desc
                                      Main Document    Page 11 of 42



1    State vis-à-vis the health plans for making a new category of payments, called “Directed Payments”, for
2    beneficiaries enrolled in health plans. Statewide, the Directed Payments are valued at $2 billion
3    annually. Initial models suggest that the Verity hospitals should expect $85 million in funding
4    annually, however the payments are subject to the data verification process, which is currently
5    coordinated and led by Hooper on a monthly basis.
6           11.     Initial data from the State with respect to the Directed Payments has shown significant
7    deficiencies, which are actively being addressed by Hooper, in coordination with Verity. This is a very
8    fast-moving process that requires immediate attention to avoid losing significant QAF revenue. While
9    still in the midst of the review and correction process, it is estimated that failure to employ a
10   comprehensive review process could have resulted in underpayments of approximately $10-15 million
11   per year to Verity hospitals.
12          12.     Hooper is uniquely positioned to provide QAF support for State hospitals like Verity
13   due to its extensive experience in the design and implementation of the QAF program. As advisors to
14   the major organization representing the interests of private safety net hospitals that participate in the
15   QAF, Hooper participates in all statewide workgroups overseeing the administration of the program,
16   thereby enabling Hooper to not only provide invaluable analysis, modeling and forecasting but also
17   precise support for individual hospital participation.
18          13.     Given the amount of funding at stake, and based on my extensive experience in the
19   industry, I believe that the unique services and expertise provided by Hooper are and have been critical
20   for Verity.
21          14.     Pursuant to the Hooper Contract, Hooper is compensated for its ongoing services by (i) a
22   monthly consulting fee of $9,400 per month, plus (ii) compensation equal to 3% of Verity’s net benefit
23   from the QAF V program, up to a maximum fiscal year benefit of $500,000 (the “Net Benefit
24   Compensation”), upon completion of the QAF V period (in or about June 2019), for ongoing services
25   provided by Hooper.
26          15.     As of August 31, 2018 (the “Petition Date”), Hooper was owed $9,400 for its monthly
27   compensation under the Hooper Contract.
28

                                                          10
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 12 of 42
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 13 of 42




                  EXHIBIT A
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 14 of 42




                                  EXHIBIT A                           Page 12
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 15 of 42




                                  EXHIBIT A                           Page 13
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 16 of 42




                                  EXHIBIT A                           Page 14
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 17 of 42




                                  EXHIBIT A                           Page 15
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 18 of 42




                                  EXHIBIT A                           Page 16
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 19 of 42




                                  EXHIBIT A                           Page 17
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 20 of 42




                                  EXHIBIT A                           Page 18
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 21 of 42




                                  EXHIBIT A                           Page 19
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 22 of 42




                                  EXHIBIT A                           Page 20
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 23 of 42




                                  EXHIBIT A                           Page 21
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 24 of 42




                                  EXHIBIT A                           Page 22
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 25 of 42




                                  EXHIBIT A                           Page 23
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 26 of 42




                                  EXHIBIT A                           Page 24
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 27 of 42




                                  EXHIBIT A                           Page 25
Case 2:18-bk-20151-ER   Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37   Desc
                         Main Document    Page 28 of 42




                                  EXHIBIT A                           Page 26
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 29 of 42

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436


A true and correct copy of the foregoing document entitled (specify): OPPOSITION TO THE DEBTORS’ MOTION FOR
THE ENTRY OF (I) AN ORDER (1) APPROVING FORM OF ASSET PURCHASE AGREEMENT…[DKT. NO. 1279],
AND RESERVATION OF RIGHTS; DECLARATION OF BRYAN HOOPER will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 28, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


NONE.
                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 28, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


SERVED VIA OVERNIGHT MAIL:
JUDGE: Honorable Ernest M. Robles, U.S. Bankruptcy Court, 255 E. Temple Street, Suite 1560, Los Angeles, CA 90012
DEBTOR: Verity Health System of California, Inc., 2040 E. Mariposa Avenue, El Segundo, Ca 90245

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 28, 2019               Victoria Castrellon                                             /s/ Victoria Castrellon
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 30 of 42

                                        ADDITIONAL SERVICE INFORMATION
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Robert N Amkraut on behalf of Creditor Swinerton Builders
ramkraut@foxrothschild.com

Kyra E Andrassy on behalf of Creditor MGH Painting, Inc.
kandrassy@swelawfirm.com, csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Kyra E Andrassy on behalf of Interested Party Courtesy NEF
kandrassy@swelawfirm.com, csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Simon Aron on behalf of Interested Party RCB Equities #1, LLC
saron@wrslawyers.com

Lauren T Attard on behalf of Creditor SpecialtyCare Cardiovascular Resources, LLC
lattard@bakerlaw.com, abalian@bakerlaw.com

Keith Patrick Banner on behalf of Creditor Abbott Laboratories Inc.
kbanner@greenbergglusker.com, sharper@greenbergglusker.com;calendar@greenbergglusker.com

Keith Patrick Banner on behalf of Interested Party CO Architects
kbanner@greenbergglusker.com, sharper@greenbergglusker.com;calendar@greenbergglusker.com

Cristina E Bautista on behalf of Creditor Health Net of California, Inc.
cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com

James Cornell Behrens on behalf of Creditor Committee Official Committee of Unsecured Creditors of Verity
Health System of California, Inc., et al.
jbehrens@milbank.com, gbray@milbank.com; mshinderman@milbank.com;
hmaghakian@milbank.com;dodonnell@milbank.com;jbrewster@milbank.com;JWeber@milbank.com

Ron Bender on behalf of Health Care Ombudsman J. Nathan Ruben
rb@lnbyb.com

Ron Bender on behalf of Health Care Ombudsman Jacob Nathan Rubin
rb@lnbyb.com

Bruce Bennett on behalf of Creditor Nantworks, LLC
bbennett@jonesday.com

Bruce Bennett on behalf of Creditor Verity MOB Financing II LLC
bbennett@jonesday.com

Bruce Bennett on behalf of Creditor Verity MOB Financing LLC
bbennett@jonesday.com

Peter J Benvenutti on behalf of Creditor County of San Mateo
pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com

Elizabeth Berke-Dreyfuss on behalf of Creditor Center for Dermatology, Cosmetic and Laser Surgery
edreyfuss@wendel.com

Steven M Berman on behalf of Creditor KForce, Inc.
sberman@slk-law.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 31 of 42

Alicia K Berry on behalf of Attorney Alicia Berry
Alicia.Berry@doj.ca.gov

Alicia K Berry on behalf of Interested Party Attorney General For The State Of Ca
Alicia.Berry@doj.ca.gov

Stephen F Biegenzahn on behalf of Creditor Josefina Robles
efile@sfblaw.com

Stephen F Biegenzahn on behalf of Interested Party Courtesy NEF
efile@sfblaw.com

Karl E Block on behalf of Interested Party Courtesy NEF
kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com

Dustin P Branch on behalf of Interested Party Wells Fargo Bank, National Association, as indenture trustee
branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com

Michael D Breslauer on behalf of Creditor Hunt Spine Institute, Inc.
mbreslauer@swsslaw.com, wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com

Chane Buck on behalf of Interested Party Courtesy NEF
cbuck@jonesday.com

Damarr M Butler on behalf of Creditor Pension Benefit Guaranty Corporation
butler.damarr@pbgc.gov, efile@pbgc.gov

Lori A Butler on behalf of Creditor Pension Benefit Guaranty Corporation
butler.lori@pbgc.gov, efile@pbgc.gov

Howard Camhi on behalf of Creditor The Huntington National Bank
hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com

Shirley Cho on behalf of Attorney Pachulski Stang Ziehl & Jones LLP
scho@pszjlaw.com

Shirley Cho on behalf of Debtor Verity Health System of California, Inc.
scho@pszjlaw.com

Shawn M Christianson on behalf of Creditor Oracle America, Inc.
cmcintire@buchalter.com, schristianson@buchalter.com

Shawn M Christianson on behalf of Interested Party Courtesy NEF
cmcintire@buchalter.com, schristianson@buchalter.com

Kevin Collins on behalf of Creditor Roche Diagnostics Corporation
kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com

David N Crapo on behalf of Creditor Sharp Electronics Corporation
dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com

Mariam Danielyan on behalf of Creditor Aida Iniguez
md@danielyanlawoffice.com, danielyan.mar@gmail.com

Mariam Danielyan on behalf of Creditor Francisco Iniguez
md@danielyanlawoffice.com, danielyan.mar@gmail.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 32 of 42


Brian L Davidoff on behalf of Creditor Abbott Laboratories Inc.
bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;jking@greenbergglusker.com

Brian L Davidoff on behalf of Interested Party CO Architects
bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;jking@greenbergglusker.com

Aaron Davis on behalf of Creditor US Foods, Inc.
aaron.davis@bryancave.com, kat.flaherty@bryancave.com

Kevin M Eckhardt on behalf of Creditor C. R. Bard, Inc.
keckhardt@huntonak.com, keckhardt@hunton.com

Kevin M Eckhardt on behalf of Creditor Smith & Nephew, Inc.
keckhardt@huntonak.com, keckhardt@hunton.com

Andy J Epstein on behalf of Interested Party Courtesy NEF
taxcpaesq@gmail.com

Christine R Etheridge on behalf of Creditor Fka GE Capital Wells Fargo Vendor Financial Services, LLC
christine.etheridge@ikonfin.com

M Douglas Flahaut on behalf of Creditor Medline Industries, Inc.
flahaut.douglas@arentfox.com

Michael G Fletcher on behalf of Interested Party Courtesy NEF
mfletcher@frandzel.com, sking@frandzel.com

Joseph D Frank on behalf of Creditor Experian Health fka Passport Health Communications Inc
jfrank@fgllp.com, mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com

Joseph D Frank on behalf of Creditor Experian Health, Inc
jfrank@fgllp.com, mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com

William B Freeman on behalf of Creditor Health Net of California, Inc.
william.freeman@kattenlaw.com, nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com

Eric J Fromme on behalf of Creditor CHHP Holdings II, LLC
efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com

Eric J Fromme on behalf of Creditor CPH Hospital Management, LLC
efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com

Eric J Fromme on behalf of Creditor Eladh, L.P.
efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com

Eric J Fromme on behalf of Creditor Gardena Hospital L.P.
efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com

Jeffrey K Garfinkle on behalf of Creditor McKesson Corporation
jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com

Jeffrey K Garfinkle on behalf of Interested Party Courtesy NEF
jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com

Lawrence B Gill on behalf of Interested Party Courtesy NEF
lgill@nelsonhardiman.com, rrange@nelsonhardiman.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 33 of 42

Paul R. Glassman on behalf of Creditor Long Beach Memorial Medical Center
pglassman@sycr.com

Eric D Goldberg on behalf of Creditor Otsuka Pharmaceutical Development & Commercialization, Inc.
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Mary H Haas on behalf of Creditor American National Red Cross
maryhaas@dwt.com, melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com

James A Hayes, Jr on behalf of Creditor Royal West Development, Inc.
jhayes@jamesahayesaplc.com

Michael S Held on behalf of Creditor Medecision, Inc.
mheld@jw.com

Lawrence J Hilton on behalf of Creditor Cerner Corporation
lhilton@onellp.com, lthomas@onellp.com;info@onellp.com;
evescance@onellp.com;nlichtenberger@onellp.com;rgolder@onellp.com

Robert M Hirsh on behalf of Creditor Medline Industries, Inc.
Robert.Hirsh@arentfox.com

Florice Hoffman on behalf of Creditor National Union of Healthcare Workers
fhoffman@socal.rr.com, floricehoffman@gmail.com

Michael Hogue on behalf of Creditor Workday, Inc.
hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com

Marsha A Houston on behalf of Creditor Healthcare Transformation Inc.
mhouston@reedsmith.com

Brian D Huben on behalf of Creditor Southeast Medical Center, LLC and Slauson Associates of Huntington Park,
LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

John Mark Jennings on behalf of Creditor GE HFS, LLC
johnmark.jennings@kutakrock.com

Monique D Jewett-Brewster on behalf of Creditor Paragon Mechanical, Inc.
mjb@hopkinscarley.com, jkeehnen@hopkinscarley.com

Gregory R Jones on behalf of Interested Party County of Santa Clara
gjones@mwe.com, rnhunter@mwe.com

Lance N Jurich on behalf of Creditor ALLY BANK
ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com

Steven J Kahn on behalf of Plaintiff ST. FRANCIS MEDICAL CENTER, a California nonprofit public benefit
corporation
skahn@pszyjw.com

Steven J Kahn on behalf of Plaintiff ST. VINCENT MEDICAL CENTER, a California nonprofit public benefit
corporation
skahn@pszyjw.com

Ivan L Kallick on behalf of Interested Party Ivan Kallick
ikallick@manatt.com, ihernandez@manatt.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 34 of 42

Jane Kim on behalf of Creditor County of San Mateo
jkim@kellerbenvenutti.com

Monica Y Kim on behalf of Health Care Ombudsman Jacob Nathan Rubin
myk@lnbrb.com, myk@ecf.inforuptcy.com

Gary E Klausner on behalf of Interested Party Courtesy NEF
gek@lnbyb.com

Joseph A Kohanski on behalf of Creditor United Nurses Associations of CA/Union of Health Care Professionals
jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com

Jeffrey C Krause on behalf of Creditor Aetna Life Insurance Company
jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com

Chris D. Kuhner on behalf of Creditor OCH Forest 1, General Partner of O'Connor Health Center 1, a limited
partnership
c.kuhner@kornfieldlaw.com

Darryl S Laddin on behalf of Creditor c/o Darryl S. Laddin Sysco Los Angeles, Inc.
bkrfilings@agg.com

Robert S Lampl on behalf of Creditor Surgical Information Systems, LLC
advocate45@aol.com, rlisarobinsonr@aol.com

Richard A Lapping on behalf of Creditor Retirement Plan for Hospital Employees
richard@lappinglegal.com

Paul J Laurin on behalf of Creditor Roche Diagnostics Corporation
plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com

David E Lemke on behalf of Creditor ALLY BANK
david.lemke@wallerlaw.com, chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com

Elan S Levey on behalf of Creditor Centers for Medicare and Medicaid Services
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor Federal Communications Commission
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor Pension Benefit Guaranty Corporation
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor United States Department of Health and Human Services
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor United States of America, on behalf of the Federal Communications
Commission
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Tracy L Mainguy on behalf of Creditor Stationary Engineers Local 39
bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net

Tracy L Mainguy on behalf of Creditor Stationary Engineers Local 39 Health and Welfare Trust Fund
bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net

Tracy L Mainguy on behalf of Creditor Stationary Engineers Local 39 Pension Trust Fund
bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 35 of 42


Samuel R Maizel on behalf of Debtor De Paul Ventures - San Jose Dialysis, LLC
samuel.maizel@dentons.com, alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor De Paul Ventures, LLC
samuel.maizel@dentons.com, alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor O'Connor Hospital Foundation
samuel.maizel@dentons.com, alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor St. Francis Medical Center of Lynwood Foundation
samuel.maizel@dentons.com, alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor St. Vincent Foundation
samuel.maizel@dentons.com, alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor Verity Business Services
samuel.maizel@dentons.com, alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor Verity Health System of California, Inc.
samuel.maizel@dentons.com, alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor Verity Holdings, LLC
samuel.maizel@dentons.com, alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor Verity Medical Foundation
samuel.maizel@dentons.com, alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com;joan.mack@dentons.com

Samuel R Maizel on behalf of Plaintiff Verity Health System of California, Inc.
samuel.maizel@dentons.com, alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;
tania.moyron@dentons.com;kathryn.howard@dentons.com;joan.mack@dentons.com

Alvin Mar on behalf of U.S. Trustee United States Trustee (LA)
alvin.mar@usdoj.gov

Craig G Margulies on behalf of Interested Party Courtesy NEF
Craig@MarguliesFaithlaw.com, Victoria@MarguliesFaithlaw.com;
David@MarguliesFaithLaw.com;Helen@MarguliesFaithlaw.com

Hutchison B Meltzer on behalf of Interested Party Attorney General For The State Of Ca
hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov

Christopher Minier on behalf of Creditor Belfor USA Group, Inc.
becky@ringstadlaw.com, arlene@ringstadlaw.com

John A Moe, II on behalf of Debtor O'Connor Hospital
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 36 of 42


John A Moe, II on behalf of Debtor O'Connor Hospital Foundation
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

John A Moe, II on behalf of Debtor Seton Medical Center
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

John A Moe, II on behalf of Debtor St. Francis Medical Center
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

John A Moe, II on behalf of Debtor St. Francis Medical Center of Lynwood Foundation
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

John A Moe, II on behalf of Debtor St. Louise Regional Hospital
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

John A Moe, II on behalf of Debtor St. Vincent Dialysis Center, Inc.
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

John A Moe, II on behalf of Debtor St. Vincent Foundation
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

John A Moe, II on behalf of Debtor Verity Health System of California, Inc.
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

John A Moe, II on behalf of Debtor Verity Medical Foundation
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

John A Moe, II on behalf of Defendant St. Francis Medical Center
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

John A Moe, II on behalf of Defendant Verity Health System of California Inc
john.moe@dentons.com, glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com

Monserrat Morales on behalf of Interested Party Courtesy NEF
mmorales@marguliesfaithlaw.com, Victoria@marguliesfaithlaw.com;
David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com

Kevin H Morse on behalf of Creditor Shared Imaging, LLC
kevin.morse@saul.com, rmarcus@AttorneyMM.com;sean.williams@saul.com

Kevin H Morse on behalf of Interested Party Courtesy NEF
kevin.morse@saul.com, rmarcus@AttorneyMM.com;sean.williams@saul.com

Marianne S Mortimer on behalf of Creditor Premier, Inc.
mmortimer@sycr.com, jrothstein@sycr.com

Tania M Moyron on behalf of Debtor De Paul Ventures - San Jose Dialysis, LLC
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor De Paul Ventures, LLC
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor O'Connor Hospital
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor O'Connor Hospital Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 37 of 42


Tania M Moyron on behalf of Debtor Saint Louise Regional Hospital Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Seton Medical Center
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Seton Medical Center Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Francis Medical Center
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Francis Medical Center of Lynwood Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Louise Regional Hospital
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Vincent Dialysis Center, Inc.
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Vincent Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Vincent Medical Center
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Verity Business Services
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Verity Health System of California, Inc.
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Verity Holdings, LLC
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Verity Medical Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Plaintiff Verity Health System of California, Inc.
tania.moyron@dentons.com, chris.omeara@dentons.com

Alan I Nahmias on behalf of Creditor Experian Health, Inc
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Alan I Nahmias on behalf of Interested Party Courtesy NEF
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Alan I Nahmias on behalf of Interested Party Alan I Nahmias
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Jennifer L Nassiri on behalf of Creditor Old Republic Insurance Company, et al
jennifernassiri@quinnemanuel.com

Charles E Nelson on behalf of Interested Party Wells Fargo Bank, National Association, as indenture trustee
nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 38 of 42

Sheila Gropper Nelson on behalf of Creditor Golden GatePerfusion Inc
shedoesbklaw@aol.com

Mark A Neubauer on behalf of Creditor Angeles IPA A Medical Corporation
mneubauer@carltonfields.com, mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;
schau@carltonfields.com;NDunn@carltonfields.com;ecfla@carltonfields.com

Mark A Neubauer on behalf of Creditor St. Vincent IPA Medical Corporation
mneubauer@carltonfields.com, mlrodriguez@carltonfields.com;
smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.com;ecfla@carltonfields.com

Mark A Neubauer on behalf of Interested Party Courtesy NEF
mneubauer@carltonfields.com, mlrodriguez@carltonfields.com;
smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.com;ecfla@carltonfields.com

Nancy Newman on behalf of Creditor SmithGroup, Inc.
nnewman@hansonbridgett.com, ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com

Bryan L Ngo on behalf of Interested Party All Care Medical Group, Inc
bngo@fortislaw.com, BNgo@bluecapitallaw.com;
SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com

Bryan L Ngo on behalf of Interested Party All Care Medical Group, Inc.
bngo@fortislaw.com, BNgo@bluecapitallaw.com;
SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com

Melissa T Ngo on behalf of Creditor Pension Benefit Guaranty Corporation
ngo.melissa@pbgc.gov, efile@pbgc.gov

Abigail V O'Brient on behalf of Creditor UMB Bank, N.A., as master indenture trustee and Wells Fargo Bank,
National Association, as indenture trustee
avobrient@mintz.com, docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com

Abigail V O'Brient on behalf of Interested Party Courtesy NEF
avobrient@mintz.com, docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com

John R OKeefe, Jr on behalf of Creditor The Huntington National Bank
jokeefe@metzlewis.com, slohr@metzlewis.com

Paul J Pascuzzi on behalf of Creditor Toyon Associates, Inc.
ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com

Lisa M Peters on behalf of Creditor GE HFS, LLC
lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com

Christopher J Petersen on behalf of Creditor Infor (US), Inc.
cjpetersen@blankrome.com, gsolis@blankrome.com

Mark D Plevin on behalf of Interested Party Courtesy NEF
mplevin@crowell.com, cromo@crowell.com

David M Poitras on behalf of Interested Party Courtesy NEF
dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-inc.com;aguisinger@wedgewood-inc.com

Steven G. Polard on behalf of Creditor Schwalb Consulting, Inc.
spolard@ch-law.com, cborrayo@ch-law.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 39 of 42


David M Powlen on behalf of Creditor Roche Diagnostics Corporation
david.powlen@btlaw.com, pgroff@btlaw.com

Christopher E Prince on behalf of Creditor Kaiser Foundation Hospitals
cprince@lesnickprince.com, jmack@lesnickprince.com;mlampton@lesnickprince.com;cprince@ecf.courtdrive.com

Lori L Purkey on behalf of Creditor Stryker Corporation
bareham@purkeyandassociates.com

William M Rathbone on behalf of Interested Party Cigna Healthcare of California, Inc., and Llife Insurance
Company of North America
wrathbone@grsm.com, jmydlandevans@grsm.com

Jason M Reed on behalf of Interested Party Courtesy NEF
Jason.Reed@Maslon.com

Michael B Reynolds on behalf of Creditor California Physicians' Service dba Blue Shield of California
mreynolds@swlaw.com, kcollins@swlaw.com

Michael B Reynolds on behalf of Creditor Care 1st Health Plan
mreynolds@swlaw.com, kcollins@swlaw.com

Michael B Reynolds on behalf of Interested Party Courtesy NEF
mreynolds@swlaw.com, kcollins@swlaw.com

J. Alexandra Rhim on behalf of Creditor University of Southern California
arhim@hrhlaw.com

Emily P Rich on behalf of Creditor SEIU United Healthcare Workers - West
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

Emily P Rich on behalf of Creditor Stationary Engineers Local 39
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

Emily P Rich on behalf of Creditor Stationary Engineers Local 39 Health and Welfare Trust Fund
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

Emily P Rich on behalf of Creditor Stationary Engineers Local 39 Pension Trust Fund
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

Lesley A Riis on behalf of Creditor Lesley c/o Riis
lriis@dpmclaw.com

Debra Riley on behalf of Creditor California Statewide Communities Development Authority
driley@allenmatkins.com

Julie H Rome-Banks on behalf of Creditor Bay Area Surgical Management, LLC
julie@bindermalter.com

Mary H Rose on behalf of Interested Party Courtesy NEF
mrose@buchalter.com, salarcon@buchalter.com

Megan A Rowe on behalf of Interested Party Courtesy NEF
mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com

Nathan A Schultz on behalf of Creditor Swinerton Builders
nschultz@foxrothschild.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 40 of 42


William Schumacher on behalf of Creditor Verity MOB Financing II LLC
wschumacher@jonesday.com

William Schumacher on behalf of Creditor Verity MOB Financing LLC
wschumacher@jonesday.com

Mark A Serlin on behalf of Creditor RightSourcing, Inc.
ms@swllplaw.com, mor@swllplaw.com

Seth B Shapiro on behalf of Creditor United States Department of Health and Human Services
seth.shapiro@usdoj.gov

Joseph Shickich on behalf of Interested Party Microsoft Corporation
jshickich@riddellwilliams.com

Rosa A Shirley on behalf of Interested Party Courtesy NEF
rshirley@nelsonhardiman.com,
ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardiman.com

Rosa A Shirley on behalf of Special Counsel Nelson Hardiman LLP
rshirley@nelsonhardiman.com,
ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardiman.com

Kyrsten Skogstad on behalf of Creditor California Nurses Association
kskogstad@calnurses.org, rcraven@calnurses.org

Michael St James on behalf of Interested Party Medical Staff of Seton Medical Center
ecf@stjames-law.com

Andrew Still on behalf of Creditor California Physicians' Service dba Blue Shield of California
astill@swlaw.com, kcollins@swlaw.com

Andrew Still on behalf of Interested Party Courtesy NEF
astill@swlaw.com, kcollins@swlaw.com

Jason D Strabo on behalf of Creditor U.S. Bank National Association, not individually, but as Indenture Trustee
jstrabo@mwe.com, ahoneycutt@mwe.com

Sabrina L Streusand on behalf of Creditor NTT DATA Services Holding Corporation
Streusand@slollp.com

Ralph J Swanson on behalf of Creditor O'Connor Building LLC
ralph.swanson@berliner.com, sabina.hall@berliner.com

Gary F Torrell on behalf of Interested Party Courtesy NEF
gft@vrmlaw.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Matthew S Walker on behalf of Creditor Packard Children's Health Alliance
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Creditor Stanford Blood Center, LLC
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 41 of 42


Matthew S Walker on behalf of Creditor Stanford Health Care
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Creditor Stanford Health Care Advantage
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Creditor The Board of Trustees of the Leland Stanford Junior University
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Creditor University Healthcare Alliance
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Interested Party Matthew S Walker
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Jason Wallach on behalf of Interested Party Courtesy NEF
jwallach@ghplaw.com, g33404@notify.cincompass.com

Kenneth K Wang on behalf of Creditor California Department of Health Care Services
kenneth.wang@doj.ca.gov, Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov

Phillip K Wang on behalf of Creditor Delta Dental of California
phillip.wang@rimonlaw.com, david.kline@rimonlaw.com

Gerrick Warrington on behalf of Interested Party Courtesy NEF
gwarrington@frandzel.com, sking@frandzel.com

Adam G Wentland on behalf of Creditor CHHP Holdings II, LLC
awentland@tocounsel.com, lkwon@tocounsel.com

Adam G Wentland on behalf of Creditor CPH Hospital Management, LLC
awentland@tocounsel.com, lkwon@tocounsel.com

Adam G Wentland on behalf of Creditor Eladh, L.P.
awentland@tocounsel.com, lkwon@tocounsel.com

Adam G Wentland on behalf of Creditor Gardena Hospital L.P.
awentland@tocounsel.com, lkwon@tocounsel.com

Latonia Williams on behalf of Creditor AppleCare Medical Group
lwilliams@goodwin.com, bankruptcy@goodwin.com

Latonia Williams on behalf of Creditor AppleCare Medical Group, Inc.
lwilliams@goodwin.com, bankruptcy@goodwin.com

Latonia Williams on behalf of Creditor AppleCare Medical Management, LLC
lwilliams@goodwin.com, bankruptcy@goodwin.com

Latonia Williams on behalf of Creditor St. Francis Inc.
lwilliams@goodwin.com, bankruptcy@goodwin.com

Michael S Winsten on behalf of Interested Party Courtesy NEF
mike@winsten.com

Jeffrey C Wisler on behalf of Interested Party Cigna Healthcare of California, Inc., and Llife Insurance Company of
North America
jwisler@connollygallagher.com, dperkins@connollygallagher.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1397 Filed 01/28/19 Entered 01/28/19 18:41:37                                       Desc
                                                  Main Document    Page 42 of 42


Neal L Wolf on behalf of Creditor San Jose Medical Group, Inc.
nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com

Neal L Wolf on behalf of Creditor Sports, Orthopedic and Rehabilitation Associates
nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com

Neal L Wolf on behalf of Defendant LOCAL INITIATIVE HEALTH AUTHORITY FOR LOS ANGELES COUNTY DBA
L.A. CARE HEALTH PLAN, an independent local public agency
nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov

Andrew J Ziaja on behalf of Interested Party Engineers and Scientists of California Local 20, IFPTE
aziaja@leonardcarder.com, sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com

Rose Zimmerman on behalf of Interested Party City of Daly City
rzimmerman@dalycity.org




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
